Citation Nr: 0425370	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected type II diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.  Service in Vietnam is indicated by the evidence of 
record.

In September 2002, service connection was granted for type II 
diabetes mellitus, based on presumptive exposure to 
herbicides in Vietnam.  See 38 U.S.C.A. § 1116(a) (West 
2002); 38 C.F.R. § 3.309(e) (2003).

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO) which denied the veteran's 
claim of entitlement to service connection for hypertension, 
secondary to service-connected type II diabetes mellitus.  
The record reflects that the veteran timely appealed the 
February 2003 rating decision to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reasons for remand

Medical examination

The veteran contends that his hypertension was caused by his 
service-connected type II diabetes mellitus.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
The evidence of record includes multiple diagnoses of 
hypertension by Dr. R.B. from August 2001 through October 
2002.  Service connection is currently in effect for type II 
diabetes mellitus.  Thus, the first two Wallin elements have 
been met.  The medical records are silent, one way or the 
other, as to any connection between the veteran's current 
hypertension and his service-connected type II diabetes 
mellitus.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 38 
U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c)(4).  The veteran has not been 
afforded a VA medical examination.  Under these 
circumstances, the Board believes that VA has the obligation 
to provide a medical opinion as to the relationship, if any, 
between the veteran's service-connected type II diabetes 
mellitus and his diagnosed hypertension.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (the VCAA), Pub. 
L. No. 106-475,  
§ 4, 114 Stat. 2096, 2098-99 (2000) [codified as amended at 
38 U.S.C. § 5107(a)] requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board notes that 
the veteran has not received notice which fully complies with 
the VCAA and Quartuccio.  Crucially, while the RO's October 
2002 letter to the veteran identified evidence necessary to 
substantiate the claim, neither this letter nor subsequent 
correspondence from the RO to the veteran specified who is 
ultimately responsible for obtaining this information.

A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. § 
19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, if the record 
has a procedural defect with respect to notice required under 
the VCAA, this may no longer be cured by the Board.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED to the VBA for the 
following actions:

1. VBA should provide the veteran with notice which 
complies with the notification requirements of the VCAA; 
specifically, VBA should inform the veteran of what 
information and/or evidence he is responsible for 
providing to VA in connection with his claim and what 
information it is VA's responsibility to obtain.

2. VBA should forward the veteran's VA claims folder to 
a physician for a review of the medical records 
contained therein.  The reviewing physician should 
express an opinion as to whether the veteran's diagnosed 
hypertension is as least as likely as not related to his 
service-connected type II diabetes mellitus.  If the 
reviewer concludes that there is no causal connection, 
it should also be indicated whether there has been any 
aggravation of the veteran's hypertension as a result of 
the veteran's service-connected type II diabetes 
mellitus.  If the reviewer deems it to be necessary, 
physical examination and/or diagnostic testing of the 
veteran should be accomplished.  A report of the records 
review should be associated with the veteran's VA claims 
folder.

3. Thereafter, VBA should readjudicate the issue on 
appeal.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case and be afforded reasonable opportunity 
to respond. Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

